IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


HSBC BANK, USA, NATIONAL                     : No. 314 MAL 2016
ASSOCIATION, AS TRUSTEE FOR THE              :
HOLDERS OF THE CERTIFICATES                  :
ISSUED BY DEUTSCHE ALT-A                     : Petition for Allowance of Appeal from
SECURITIES MORTGAGE LOAN TRUST               : the Order of the Superior Court
SERIES 2007-AR1,                             :
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
PATRICK T. CARNEY,                           :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2016, the Petition for Allowance of

Appeal is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.